Case: 3:19-cv-00262-TMR-SLO Doc #: 21 Filed: 06/10/20 Page: 1 of 3 PAGEID #: 230




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

Directors of the Ohio Conference of                   :   Case No. 3:19-cv-00262
Plasterers and Cement Masons Combined                 :
Funds, Inc.,                                          :   District Judge Thomas M. Rose
                                                      :   Magistrate Judge Sharon L. Ovington
          Plaintiffs,                                 :
                                                      :
vs.                                                   :
ACL GENERAL CONTRACTING, INC.,                        :
                                                      :
          Defendant.                                  :


                            REPORT AND RECOMMENDATIONS 1


          On October 31, 2019, the Clerk of Court docketed an Entry of Default against

Defendant ACL General Contracting, Inc. pursuant to Fed. R. Civ. P. 55(a). (Doc. #8).

The Court thereafter granted Plaintiffs’ Motion for Default Judgment and directed

Defendant to submit to an audit. (Doc. #s 9, 10).

          The case is presently before the Court upon Plaintiffs’ Request for Entry of

Default Judgment as to Damages (Doc. #18) pursuant to Fed. R. Civ. P. 55(b)(2).

Plaintiffs seek Entry of Default Judgment in the amount of $708,764.36 in damages, plus

$6,565.50 in attorney fees, and $735 in costs. Defendant has neither opposed nor

otherwise responded to Plaintiffs’ Request for Entry of Default Judgment as to Damages.

          Plaintiffs support their Request with the sworn declaration of their Administrator

Tim Myers. Myers’ declaration establishes that Defendant has submitted to an audit of


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00262-TMR-SLO Doc #: 21 Filed: 06/10/20 Page: 2 of 3 PAGEID #: 231




its books and records conducted by the accounting firm of Clark, Shaefer, Hackett & Co.

Following the audit, the accounting firm prepared a Payroll Compliance Report covering

the period of July 8, 2014 through December 31, 2019. A copy of the Report is attached

as Exhibit 1 to Myers’ declaration. In the absence of opposition by Defendant to

Plaintiffs’ Request, Myers’ affidavit and the attached Payroll Compliance Report

establish that Defendant is liable to Plaintiffs in the total amount of $708,764.36,

representing unpaid and delinquent contributions, liquidated damages, accrued interest

through April 30, 2020, and audit costs. (Doc. #20, PageID #205).

       Plaintiffs also support their Request with the sworn declaration of their lead

counsel Thomas R. Kendall of Ledbetter Parisi, LLC. In the absence of opposition by

Defendant, Kendall’s declaration and attached billing and time records establish that

Ledbetter Parisi, LLC performed legal services in this case amounting to $6,565.50 and

costs for filing and service totaling $735.

       Accordingly, Plaintiffs’ Request for Entry of Default Judgment as to Damages is

well taken.

                    IT IS THEREFORE RECOMMENDED THAT:

       1.     Plaintiffs’ Request for Entry of Default Judgment as to Damages (Doc.
              #18) be GRANTED; and

       2.     Default Judgment be entered against Defendant ACL General Contracting,
              Inc. in the amount of $708,764.36 in damages, $6,565.50 in attorney fees,
              and $735 in costs.


June 10, 2020                                     s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge

                                              2
Case: 3:19-cv-00262-TMR-SLO Doc #: 21 Filed: 06/10/20 Page: 3 of 3 PAGEID #: 232




                        NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
otherwise directs. A party may respond to another party’s objections within
FOURTEEN days after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             3
